DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 29th, 2022 has been entered. Claims 1, 3, 6-8, 10, 13-15, 17 and 19-20 remain pending in the application. Applicant’s amendments to Independent Claims 1, 8, and 15 have overcome each and every rejection previously set forth in the Final Office Action mailed June 8th, 2022.

Response to Arguments
	Applicant’s Remarks on Page 5, filed July 29th 2022, with respect to “Claim Rejections Under 35 U.S.C. § 103” have been fully considered and are persuasive. Examiner states that the amendments and arguments presented for amended, Independent Claims 1, 8 and 15 overcome the prior art of record and also render moot rejections for the associated dependent claims. Therefore, the previous rejections under 35 USC § 103 set forth in the Final Office Action mailed June 8th, 2022, have been withdrawn.

Allowable Subject Matter
	Claims 1, 3, 6-8, 10, 13-15, 17 and 19-20 allowed
	The following are the examiner’s reasons for allowance:
	Wang et al. (US 20160221576; hereinafter Wang, already of record) in view of Frank et al. (US 20140229043; hereinafter Frank, already of record) and further in view of Dempsey et al. (US 20170001639; hereinafter Dempsey, already of record) as previously applied to amended Independent Claims 1, 8 and 15 does not disclose or teach the controlling of vehicle to enter a specific second cruise phase when the vehicle is traveling at a speed greater than the preset upper speed bound. Wang makes mention of controlling the vehicle to cruise at the speed of upper speed bound when it is detected that the vehicle is traveling at a speed greater than the upper speed bound. Wang however does not explicitly describe how the vehicle is controlled to cruise nor does Wang teach the step of instructing the vehicle to enter a cruise mode when the speed of the vehicle is higher than the upper speed bound. On page 13 of Applicant’s Remarks, the applicant uses Fig. 3 of Wang as an example. The flowchart explicitly states in steps S102 and S109 that when the speed of the vehicle is outside the preset speed range, the cruising control mode is not performed. 
	On page 14-16 of Applicant’s Remarks, the applicant states that Frank does not make up for the deficiencies Wang as Frank does not describe the second cruise mode as the Instant Application describes. Frank discloses different cruise modes of the vehicle that activate based on the situation. Specifically, Applicant asserts that the mode described by Frank when the vehicle speed is above the vehicle speed bound is different than the mode described in the Instant Application. The second cruise phase of the Instant Application consists of controlling the vehicle to cruise by engaging the two, installed electric motors and disengaging the main engine of the vehicle. As Applicant points out in Fig. 6 of Frank, when the speed of the vehicle is higher than the preset upper speed bound the vehicle enters a Parallel Hybrid Mode where the electric motors and the engine work in tandem to cruise, which is inherently different that the cruise phase described in the Instant Application. 
	Finally, as described by the Applicant on page 16 of Applicant’s Remarks, Dempsey does not make up for the deficiencies of Wang and Frank as Dempsey does not teach the exiting or entering of cruise modes once the preset distance is reached. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/21/2022